Citation Nr: 0518695	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1946.  He died in April 1999.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2005, a hearing was held before the undersigned 
Veterans Law Judge sitting in St. Petersburg, Florida.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below. 


FINDINGS OF FACT

1.  In an unappealed decision dated in May 2000, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  The evidence received since the RO's May 2000 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 2000 decision, which denied a claim of 
entitlement to service connection for the cause of the 
veteran's death, became final.  38 U.S.C.A. § 7104(b) (West 
2002).

2.  New and material evidence has been received since the 
RO's May 2000 decision denying the appellant's claim for 
service connection for the cause of the veteran's death; thus 
the claim for service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In May 2000, the RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant did not submit a timely 
substantive appeal and the decision became final.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108. 

Here, the appellant filed to reopen her claim for entitlement 
to service connection for the cause of the veteran's death 
and, in June 2002, the RO denied the claim.  The appellant 
was notified of this decision in July 2002.  The Board must 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must note 
that the December 2003 statement of the case listed the date 
of claim as August 22, 2001.  The only evidence of record 
with a date stamp of August 22, 2001, however, is a letter 
from Dr. Robert P. Winter dated August 13, 2001.  The Board 
declines to construe this as a claim to reopen by the 
appellant, as an intention to do so cannot be discerned, 
especially as the appellant subsequently submitted a VA Form 
9 as to the May 2000 rating decision.  (It is emphasized that 
the VA Form 9 was not timely filed as to the May 2000 rating 
decision.)  The Board instead has determined that the more 
appropriate date of claim would be the date the VA Form 9 and 
attached appellant statement were received, September 10, 
2001, as a clear intention to pursue the claim of entitlement 
to service connection for the cause of the veteran's death is 
evident from the appellant's attached statement.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the RO's 
May 2000 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In this case, 
the RO stated in the May 2000 decision that service 
connection for the cause of the veteran's death was denied 
because the evidence of record failed to indicate that the 
veteran's death was the result of, or a contributory cause 
of, a service-connected condition.     

The evidence submitted subsequent to the May 2000 rating 
decision includes an August 20, 2001 letter from Dr. Egerton 
K. van den Berg, in which he stated that he felt that the 
wounds that the veteran received in service did 
"substantially contribute to his death."  Additionally, in 
an August 13, 2001 letter from Dr. Robert P. Winter, he 
indicated that he thought that a service-connected disability 
contributed to the veteran's death.  

This evidence is new in that it was not before the RO at the 
time of prior final rating action.  It is material in that it 
includes competent medical opinions stating that a service-
connected condition contributed to the veteran's death.  The 
RO ruled in its May 2000 rating decision that the evidence of 
record failed to indicate that the veteran's death was the 
result of, or a contributory cause of, a service-connected 
condition.  Thus, the evidence constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the previously 
denied claim is reopened.  

II.  VCAA

The Board notes that the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) are applicable to the matter on 
appeal.  Among other things, the VCAA provisions expanded 
VA's notice and duty to assist requirements in the 
development of a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2004).

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  In this case, as the 
matter on appeal is being remanded, a discussion of whether 
VA has complied with the provisions of the VCAA is premature 
at this time.   

ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  To this 
extent only, the appeal is granted.    


REMAND

The Board notes that the claims folder contains a March 2002 
report of a VA medical opinion by a Dr. Sutton, in which it 
was noted that the claims folder had been reviewed.  The VA 
physician remarked that Dr. van den Berg made some valid 
points about the veteran's death and any relationship to his 
service-connected thigh muscle condition.  However, it was 
stated that the VA physician did not believe that those good 
points equated to the fact that the service-connected 
problems were material, a substantial contribution to the 
veteran's cause of death, or lent assistance to the cause of 
death.  The VA physician conceded that it was true that it 
was preferable to use saphenous graft as opposed to radial 
graft, but stated that there was not a dramatic difference 
and that it would be speculative to say that had the veteran 
received saphenous grafts instead of radial grafts that this 
would have prevented his death.  The VA physician also stated 
that, although it was definitely better to be active and not 
sedentary as far as causing heart disease, it would be 
speculative to say that, had he not had his leg injury and 
complications for that, that he would have been more active 
and that this would have prevented his death from heart 
disease.  The VA physician stated that the veteran had 
extensive diffuse atherosclerotic cardiovascular disease and 
that this was the cause of his death, stating further that 
this systemic process would not reasonably be considered to 
be affected by the factors mentioned by Dr. van den Berg.  
The VA physician concluded "I believe his opinion would be 
classified as speculative."         

It is important to note that the claims folder contains 
neither the terminal report of hospitalization, nor the 
autopsy report.  Thus, it does not appear that Dr. Sutton had 
the opportunity to review such records in conjunction with 
the rendering of the March 2002 VA medical opinion.  In 
contrast, it is noted in the August 2001 letter from Dr. van 
den Berg that he reviewed a copy of the autopsy report. 

In light of the foregoing, the Board has determined that both 
the terminal report of hospitalization and the autopsy report 
must be obtained and associated with the veteran's claims 
folder.  Thereafter, the entire record is to be sent back to 
Dr. Sutton for another medical opinion regarding the cause of 
the veteran's death. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Obtain a copy of the veteran's 
autopsy report and, thereafter, associate 
it with the claims folder.  

2.  Obtain a copy of the veteran's 
terminal report of hospitalization from 
Lake Wales Medical Center.  Thereafter, 
associate it with the claims folder.  
   
3.  Once the foregoing development has 
been completed, return the entire record 
to Dr. Sutton and request that an opinion 
be rendered on the following matters: (a) 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's service-connected leg wound 
residuals, either singly or jointly with 
some other condition, was the immediate 
or underlying cause of the veteran's 
death or was etiologically related 
thereto; or (b) whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's service-
connected leg wound residuals contributed 
substantially or materially to his death; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  The claims folder 
and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the medical opinion.  
The medical opinion should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.
     
4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant unless she receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


